Citation Nr: 1439969	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969 to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2010, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the American Legion as representative.  In a May 2011 correspondence, the Veteran indicated his desire to revoke power of attorney.  Moreover, at his March 2013 hearing before the undersigned the appellant appeared pro se.  Hence, the Board finds that he is unrepresented.  If the appellant desires to be represented he must submit a properly signed appointment to that effect.

This issue was remanded for additional development in September 2013.  It has now been returned to the Board for adjudication.

This appeal was most recently processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should include all electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals the transcript of the March 2013 Board hearing and March 2013 correspondence from the Veteran.

The Veteran has raised the issues of entitlement to service connection for erectile dysfunction and sleep apnea.  These issues have not been adjudicated by the agency of original jurisdiction, and the Board does not have jurisdiction over them.  Therefore, the issues are referred to the agency of original jurisdiction for appropriate action.




REMAND

When the case was remanded in September 2013, it was specifically requested that a physician examine the appellant, and review the entire claims folder and Virtual VA file.  The physician was to identify any current neurological disorder which is manifested by symptoms of pain, numbness, tingling, neuritis, paresthesia, and/or paralysis.  Further, the physician was to specifically state whether the Veteran has peripheral neuropathy, and then opine for any diagnosed neurological disorder whether it is at least as likely as not, i.e., is there a 50/50 chance that the disorder is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way, including due to the appellant's presumed in-service exposure to Agent Orange and other herbicides in Vietnam.

Unfortunately, as noted by the appellant, the October 2013 examination was conducted by a physician's assistant, and not by a physician as the Board directed.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this instance, assigning the examination to a physician's assistant, and not to a VA physician was a failure to comply with the terms of the remand.  Therefore, a significant aspect of the development sought by the Board has not been accomplished.  As such, the October 2013 examination report is inadequate for adjudication purposes and must once more be remanded to address the deficiency.  See C.F.R. § 19.9 (2013). 

Accordingly, the case is REMANDED for the following actions:
 
1.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any peripheral neuropathy.  The claims folder, Virtual VA file, VBMS file, and a copy of this remand must be provided to and reviewed by the physician examiner as part of the examination.  The physician examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  
 
The physician examiner must identify any current neurological disorder which is manifested by symptoms of pain, numbness, tingling, neuritis, paresthesia, and/or paralysis.  The physician examiner must specifically state whether the Veteran has peripheral neuropathy.
 
For any diagnosed neurological disorder the physician examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance that the disorder is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way, including due to the appellant's presumed in-service exposure to Agent Orange and other herbicides in Vietnam.  The Veteran's lay statements regarding continuing symptomatology since soon after separation from service must be considered and discussed.  A complete rationale for any opinion offered must be provided.
 
If the physician examiner is unable to provide the opinion requested that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician examiner must specifically explain why the diagnosis or causation of any disorder is unknowable.
 
3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).
 
4.  The AMC/RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in the Virtual VA and VBMS data bases.  If any report is insufficient, it must be returned to the physician examiner for necessary corrective action, as appropriate.
 
5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


